DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed July 12, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. The Non-Patent Literature document (Taiwanese Office Action) is not in the English language.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes a phrase that can be implied, i.e. “is provided”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (U.S. 2004/0053160) in view of Hatakeyama et al. (U.S. 2017/0184964).
Takahashi et al. teaches a negative-working resist composition comprising: (A) at least one selected from the group consisting of compounds represented by the formulae (a') and (I) to (IV) in combination, (B) a crosslinking agent capable of carrying out addition reaction with the alkali-soluble resin which is the component (D1) by the action of an acid, and (C) a compound having a partial structure represented by the following formula (VIII) and a counter ion capable of generating an acid upon irradiation with one of an actinic ray and a radiation, (D1) an alkali-soluble resin [0087-0091] (claims 1 and 7). Takahashi et al. also teaches a positive-working resist composition comprising: (A) at least one selected from the group consisting of compounds represented by the formulae (a') and (I) to (IV) in combination, (C) a compound having a partial structure represented by the following formula (VIII) and a counter ion capable of generating an acid upon irradiation with one of an actinic ray and a radiation, and (D2) a resin increasing the solubility in an alkali developer by the action of an acid [0116-0119] (claims 1 and 5) wherein a specific example of compound (A) includes the following:

    PNG
    media_image1.png
    125
    355
    media_image1.png
    Greyscale
[page 20] wherein the anion is equivalent to an anion derived from an iodized phenol compound of instant claim 1, specifically the anion of formula (A) of instant claim 2 when m is 1, XBI is iodine, and n is 0. Takahashi et al. does not teach a cation derived from a 2,5,8,9-tetraaza-1-phosphabicyclo[3.3.3]undecane, biguanide or phosphazene compound of instant claim 1, specifically a cation of formula (A)-1, (A)-2 and/or (A)-3.
	However, Hatakeyama et al. teaches a resist composition comprising a base polymer and a phosphazene salt compound [abstract] specifically, the following formula (A):

    PNG
    media_image2.png
    129
    290
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    505
    415
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    124
    414
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    59
    413
    media_image5.png
    Greyscale

[0028] which is equivalent to the cation of a salt of instant claim 1 having formula (A) of instant claim 2 wherein the cation A+ is one of the formulae (A)-1, (A)-2 and/or (A)-3. Hatakeyama et al. also teaches the inventors have found that using a specific phosphazene salt compound as the quencher, a resist film having a reduced LWR, a high dissolution contrast, and no dimensional changes on PPD is obtainable [0027]. Takahashi et al. also teaches an object of the invention to solve the problems with the improvement of properties in fine working of semiconductor elements. More particularly, it is an object of the invention to provide a resist composition which satisfies requirements for high sensitivity, high resolution and good pattern profile in fine working of semiconductor elements using electron ray, X ray or extreme ultraviolet ray (EUV) [0037]. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Takahashi and Hatakeyama and arrive at the instant claims through routine experimentation in order to achieve reduced LWR, a high dissolution contrast, and no dimensional changes on PPD is obtainable.
	With regard to claim 3, Takahashi et al. teaches a specific example of compound (C) is the following formula (3):

    PNG
    media_image6.png
    133
    322
    media_image6.png
    Greyscale
[0220] which is equivalent to an acid generator capable of generating a sulfonic acid.
	With regard to claim 4, Takahashi et al. teaches a specific example of the binder for positive-working resist composition includes the following formula (B-1):

    PNG
    media_image7.png
    161
    321
    media_image7.png
    Greyscale
[0317] wherein the left repeating unit is equivalent to a recurring unit having the formula (a2) of instant claim 4 when RA is hydrogen, Y2 is a single bond, and R42 is an acid labile group.
With regard to claim 6, Takahashi et al. teaches a specific example of the resin used for negative-working resist compositions includes the following formula (1):

    PNG
    media_image8.png
    161
    269
    media_image8.png
    Greyscale
[0283] which is equivalent to a base polymer free of an acid labile group.
With regard to claim 8, Takahashi et al. does not teach the resin comprises a recurring unit having the formulae (f1) to (f3).
However, Hatakeyama et al. teaches the base polymer further comprises recurring units of at least one type selected from recurring units having the following formulae (f1) to (f3):

    PNG
    media_image9.png
    471
    313
    media_image9.png
    Greyscale
 

    PNG
    media_image10.png
    146
    413
    media_image10.png
    Greyscale
 

    PNG
    media_image11.png
    282
    409
    media_image11.png
    Greyscale
  [0033] which is equivalent to recurring units having the formulae (f1) to (f3) of instant claim 8. Hatakeyama et al. also teaches the attachment of an acid generator to the polymer main chain is effective in restraining acid diffusion, thereby preventing a reduction of resolution due to blur by acid diffusion. Also, roughness (LWR) is improved since the acid generator is uniformly distributed [0083]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takahashi et al. to include the above recurring units (f1) to (f3) and arrive at the instant claims in order to prevent a reduction of resolution and improve LWR.
With regard to claim 9, Takahashi et al. teaches the composition of the invention is applied to a support in the form of solution of the aforementioned various components in a solvent [0341].
	With regard to claim 10, Takahashi et al. teaches the resist composition of the invention preferably comprises a surface-active agents (surfactants) incorporated therein [0343].
	With regard to claims 11-13, Takahashi et al. teaches in the production of precision integrated circuit elements, the formation of pattern on the resist layer can be carried out by a process which comprises applying the resist composition of the invention on the substrate (e.g., silicon/silicon dioxide film, glass substrate, metal substrate) directly or with the aforementioned anti-reflection film provided interposed therebetween, irradiating the coated material with excimer laser beam, electron ray or beam from X-ray drawing device, heating the material, developing the material, rinsing the material, and then drying the material. In this manner, a good resist pattern can be formed. As the exposing light source there is preferably used a device using electron ray or X ray as an exposing light source [0357]. Hatakeyama et al. also teaches a pattern forming process comprising the steps of coating the resist composition defined above onto a substrate, baking, exposing the resulting resist film to high-energy radiation, and developing with a developer. Typically, the high-energy radiation is ArF excimer laser of wavelength 193 nm, KrF excimer laser of wavelength 248 nm, EB or EUV of wavelength 3 to 15 nm [col 5 line 65-col 6 line 6].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP2018049264 (U.S. 10,101,654), U.S. 2018/0081266, U.S. 2017/0184963, and U.S. 2017/0814962 teach the claimed cation while U.S. 2017/0075224, U.S. 2017/0059992, U.S. 2016/0041465, U.S. 2015/0346599, and U.S. 2015/0185612 teach the claimed anion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722     

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722